DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 7/12/2022. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/12/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 8, 9, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Danilov et al. (US 20170285952 A1, hereinafter Danilov) in view of Matsushita et al. (US 20130305003 A1, herein after Matsushita) in view of Mukherjee et al. (US 20160026684 A1, hereinafter Mukherjee)
	As per claim 1. (Currently Amended) Danilov teaches A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: [Danilov teaches a computing system including a professor and a memory configured to perform operations including identifying used chunks containing free and non-free blocks (para. 5, lines 1-10)] creating a composite data chunk comprising a logical data chunk with unused blocks of different data chunks in use in a data storage system [Danilov shows taking free blocks from a plurality of used chunks and creating a composite chunk from those free blocks (para. 3, lines 1-9; also see para. 79, lines 1-19 showing the new chunks formed may be logical)]; and maintaining information to facilitate access to the blocks of the composite data chunk. [Danilov shows taking free blocks from a plurality of used chunks and creating a composite chunk from those free blocks (para. 3, lines 1-9; also see para. 79, lines 1-19 showing the new chunks formed may be logical)]
	While Danilov does not explicitly disclose, Matsushita discloses:
and maintaining information to facilitate access to the blocks of the composite data chunk. [Matsushita shows a table containing mappings between logical and physical (storage) addresses of the physical blocks (chunks) that can be used to access the storage locations. (para. 59, line 1-para. 60, line 4; fig 5)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Danilov’s disclosures directed towards a system and creation of composite data chunks with Matsushita’s teachings of accessing the blocks. Doing so would allow for a system that is capable of accessing the blocks used for creating the composite data chunks.
	While Danilov in view of Matsushita does not explicitly disclose, Mukherjee discloses:
wherein a first operation corresponding to a first portion of the different data chunks is controlled by a first storage service, wherein the first operation is selected from a group of operations comprising writing a chunk, managing a mapping of the chunk, and updating an availability index corresponding to the chunk, [Whereas Danilov in view of Matsushita teaches combining portions of different chunks as shown above, Mukherjee similarly teaches using portions (which may correspond to blocks) of different extents (chunks) in a combined manner by storing data across such portions (para. 55, lines 1-12 and fig. 3A, where a chunk of data is stored across different extents); Mukherjee further teaches that a chunk comprises sub-chunks (first and second portion) stored in different extents (chunks) (para. 76, lines 1-14); Mukherjee teaches that each sub-chunk (first or second portion) may be hosted by multiple nodes (first and second storage services) and that each node may maintain sub-chunk-to-node mappings (operation comprising managing mapping of a chunk) (para. 148, line 1 – para. 150, line 8; also see para. 32, line 1 – para. 34, line 7 showing that each node runs a database server instance, which may correspond to a storage service.)] wherein a second operation corresponding to a second portion of the different data chunks is controlled by a second storage service, wherein the second operation is selected from the group of operations, and wherein the first storage service is a different storage service than the second storage service; [Mukherjee teaches that a chunk comprises sub-chunks (first and second portion) stored in different extents (chunks) (para. 76, lines 1-14); Mukherjee teaches that each sub-chunk (first or second portion) may be hosted by multiple nodes (first and second storage services) and that each node may maintain sub-chunk-to-node mappings (operation comprising managing mapping of a chunk) (para. 148, line 1 – para. 150, line 8; also see para. 32, line 1 – para. 34, line 7 showing that each node runs a database server instance, which may correspond to a storage service.)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Danilov in view of Matsushita with Mukherjee’s disclosures directed towards mapping different portions of data chunks stored in extents to multiple nodes running database server instances. Doing so would allow for greater stability in data processing by allowing a data to be accessed in event of node failure (para. 154, lines 1-9).

As per claim 2. Danilov in view of Matsushita in view of Mukherjee teaches The system of claim 1, as shown above and further teaches wherein the operations further comprise, obtaining a group of data chunk identifiers corresponding to the data chunks in use, [Danilov teaches tracking data chunks in use, and Table 7 of Danilov shows the chunks are assigned an ID (paragraph 58, lines 1-13, Table 7 following para. 58); Matsushita also provides a table that comprehensively identifies data chunks using chunk number fields containing target chunk identifiers, but Matsushita’s identifiers do not exclusively pertain to chunks in use (Matsushita: para. 70, line 1 – para. 71, line 7)] and for respective data chunk identifiers, obtaining respective unused fragment data indicating which one or more chunk fragments of a respective corresponding data chunk do not comprise live data, [Danilov teaches chunk fragments that do not comprise live data in the form of used capacity blocks: “In some implementations, GC process 10 may include a storage service manager (SSM) that may keep track of free and used capacity blocks. In some implementations, before GC process 10 starts, the SSM table may contain the following example information.” (paragraph 51), Table 3); Matsushita teaches a bitmap that corresponds to a specific chunk and contains data on whether each page, or fragment, for the chunk is used or not. (para. 70, lines 1-7; para. 67, lines 1-7)] and wherein the creating the composite data chunk comprises selecting the unused blocks based on the respective unused fragment data.  [Danilov teaches selecting blocks for forming the composite data chunk on the particular size of the free blocks (Danilov: para. 62, lines 1-16); Matsushita teaches a bitmap that corresponds to a specific chunk and contains data on whether each page, or fragment, for the chunk is used or not. (para. 70, lines 1-7; para. 67, lines 1-7)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures by Danilov in view of Matsushita in view of Mukherjee with additional disclosures by Matsushita directed towards a data structure containing usage status of individual pages in a block. Doing so would allow for a system that is capable of tracking the usage status of its blocks at a more granular level.

As per claim 3. Danilov in view of Matsushita in view of Mukherjee teaches The system of claim 2, as shown above and further teaches wherein the selecting the unused blocks based on the unused fragment data comprises selecting the unused blocks based on a largest size corresponding to contiguous unused fragments. [Danilov teaches selection of blocks based on size, where large enough blocks can be considered those having contiguous fragments rather than more fragmented or smaller portion of memory, and where free blocks correspond to unused blocks in the claim: “In some implementations, verifying 302 that the capacity of the plurality of free blocks is available to reclaim may include ignoring 308 at least a portion of the plurality of free blocks that is below a threshold size. For example, in some implementations, for instance, to minimize overhead on fragmentation and amount of metadata to be kept, GC process 10 may ignore “small” free blocks. Thus, in some implementations, only “large” enough blocks may be considered candidates for their capacity reclamation.” (paragraph 62)]

	As per claim 6. Danilov in view of Matsushita in view of Mukherjee teaches The system of claim 1, as shown above and further teaches wherein the creating the composite data chunk occurs in conjunction with a garbage collection operation. [“In some implementations, GC process 10 may create 306 a composite chunk from the plurality of free blocks.” (Danilov: paragraph 74)]
	
As per claim 8. (Currently Amended) Danilov teaches A method comprising: obtaining, by a system comprising a processor, fragment information associated with data chunks in use in a data storage system, [Danilov teaches a computing system including a professor and a memory configured to perform operations including identifying used chunks containing free and non-free blocks (para. 5, lines 1-10); “A method, computer program product, and computer system for identifying, by a computing device, a plurality of used chunks, wherein the plurality of used chunks may include a plurality of free blocks and at least one non-free block.” (abstract)] the fragment information indicating which chunk fragments of the data chunks are used chunk fragments containing live data and which chunk fragments of the data chunks are unused chunk fragments that do not contain live data [Danilov teaches the used chunk fragments containing live data and unused chunks fragments not containing live data in the form of free and used capacity blocks: “In some implementations, GC process 10 may include a storage service manager (SSM) that may keep track of free and used capacity blocks. In some implementations, before GC process 10 starts, the SSM table may contain the following example information.” (paragraph 51), Table 3], creating, based on the fragment information, a logical data storage block comprising one or more free capacity blocks for data storage; [Danilov shows taking free blocks from a plurality of used chunks and creating a composite chunk from those free blocks, where the composite chunk may correspond to a logical data storage block (para. 3, lines 1-9; also see para. 79, lines 1-19 showing the new chunks formed may be logical)] and maintaining mapping information to facilitate access to the one or more free capacity blocks in the logical data storage block. [See the rejection above]
Danilov does not explicitly disclose, but Matsushita discloses:
fragment information associated with data chunks in use in a data storage system, [Matsushita teaches a bitmap data structure associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)] the fragment information indicating which chunk fragments of the data chunks are used chunk fragments containing live data and which chunk fragments of the data chunks are unused chunk fragments that do not contain live data; [See the rejection above] creating, based on the fragment information, a logical data storage block comprising one or more free capacity blocks for data storage; [See the rejection above] and maintaining mapping information to facilitate access to the one or more free capacity blocks in the logical data storage block. [Matsushita shows a table containing mappings between logical and physical (storage) addresses of the physical blocks (chunks) that can be used to access the storage locations. (para. 59, line 1-para. 60, line 4; fig 5); Matsushita also teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)]
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Danilov’s disclosures directed towards a method for combining free capacity blocks with Matsushita’s disclosures of fragment information associated with used or unused fragments and mapping information for accessing the free capacity blocks. Doing so would allow for a method that is capable of indexing and tracking the blocks to be combined at a more granular level.
Danilov in view of Matsushita does not explicitly disclose, but Mukherjee discloses:
wherein a first operation corresponding to a first portion of the data chunks is controlled by a first storage service, wherein the first operation is selected from operations comprising writing a chunk, managing a mapping of the chunk, and updating an availability index corresponding to the chunk, [Whereas Danilov in view of Matsushita teaches combining portions of different chunks as shown above, Mukherjee similarly teaches using portions (which may correspond to blocks) of different extents (chunks) in a combined manner by storing data across such portions (para. 55, lines 1-12 and fig. 3A, where a chunk of data is stored across different extents); Mukherjee further teaches that a chunk comprises sub-chunks (first and second portion) stored in different extents (chunks) (para. 76, lines 1-14); Mukherjee teaches that each sub-chunk (first or second portion) may be hosted by multiple nodes (first and second storage services) and that each node may maintain sub-chunk-to-node mappings (operation comprising managing mapping of a chunk) (para. 148, line 1 – para. 150, line 8; also see para. 32, line 1 – para. 34, line 7 showing that each node runs a database server instance, which may correspond to a storage service.)] wherein a second operation corresponding to a second portion of the data chunks is controlled by a second storage service, wherein the second operation is selected from the operations, and wherein the first storage service is a different storage service than the second storage service; [Mukherjee teaches that a chunk comprises sub-chunks (first and second portion) stored in different extents (chunks) (para. 76, lines 1-14); Mukherjee teaches that each sub-chunk (first or second portion) may be hosted by multiple nodes (first and second storage services) and that each node may maintain sub-chunk-to-node mappings (operation comprising managing mapping of a chunk) (para. 148, line 1 – para. 150, line 8; also see para. 32, line 1 – para. 34, line 7 showing that each node runs a database server instance, which may correspond to a storage service.)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Danilov in view of Matsushita with Mukherjee’s disclosures directed towards mapping different portions of data chunks stored in extents to multiple nodes running database server instances. Doing so would allow for greater stability in data processing by allowing a data to be accessed in event of node failure (para. 154, lines 1-9).

As per claim 9. Danilov in view of Matsushita in view of Mukherjee teaches The method of claim 8, wherein the obtaining the fragment information comprises as shown above and further teaches: obtaining a dataset comprising chunk identifiers of the data chunks in use and associated fragment data structures, [Danilov teaches tracking data chunks in use, and Table 7 of Danilov shows the chunks are assigned an ID (paragraph 58, lines 1-13, Table 7 following para. 58); Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)] wherein for each chunk identifier that identifies a data chunk in use, [Danilov teaches tracking data chunks in use, and Table 7 of Danilov shows the chunks are assigned an ID (paragraph 58, lines 1-13, Table 7 following para. 58)] an associated fragment data structure indicates which first one or more of the fragments of the data chunk are part of the used data fragments and which second one or more of the fragments of the data chunk are part of unused data fragments. [Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)]]

As per claim 14. Danilov in view of Matsushita in view of Mukherjee teaches The method of claim 8, as shown above and further teaches wherein the creating the logical data storage block comprises selecting contiguous fragments for the logical data storage block based on a combined size of the contiguous fragments. [Danilov teaches selection of blocks based on size, where block size may correspond to a combined size of the contiguous fragment (block): “In some implementations, verifying 302 that the capacity of the plurality of free blocks is available to reclaim may include ignoring 308 at least a portion of the plurality of free blocks that is below a threshold size. For example, in some implementations, for instance, to minimize overhead on fragmentation and amount of metadata to be kept, GC process 10 may ignore “small” free blocks. Thus, in some implementations, only “large” enough blocks may be considered candidates for their capacity reclamation.” (paragraph 62)]

As per claim 16. Danilov in view of Matsushita in view of Mukherjee teaches The method of claim 8, as shown above and further teaches wherein the creating the logical data storage block comprises combining unused chunk fragments from different data chunks into a composite data chunk. [Danilov teaches taking free blocks, which correspond to the claim’s unused chunk fragments, from a plurality of (different) used data chunks to create a composite data chunk (para. 3, lines 1-9; also see para. 79, lines 1-19 showing the new chunks formed may be logical)]

As per claim 17. Danilov in view of Matsushita in view of Mukherjee teaches The method of claim 16, and further teaches wherein the maintaining the mapping information to facilitate access to the one or more free capacity blocks in the logical data storage block comprises [See the rejection in claim 8 above] maintaining, for the composite data chunk, chunk identifiers of the different data chunks in association with data values corresponding to addresses within the different data chunks. [Matsushita’s table, as shown on figure 7, has a chunk number field and also a location of the LU mapping table, which contains the address of the individual pages in the chunk: “FIG. 7 is a table showing the content of a chunk management table. The chunk management table 138 is a table for managing chunk-related information. The chunk management table 138 is configured from a chunk number field 1381, a page size field 1382, an LU number field 1383, a compressed LU mapping table address field 1384, and an unused area management bitmap address field 1385.” (para 70); “FIG. 5 is a table showing the content of the compressed LU mapping table. The compressed LU mapping table 136 is a table for managing the correspondence relationships between the logical address of the compressed LU 402 and storage addresses of the compressed LU chunks 411. As shown in FIG. 5, the compressed LU mapping table 136 is configured from a logical address field 1361, a compression flag field 1362, and a storage address field 1363.” (paragraph 59)]

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Danilov in view of Matsushita in view of Mukherjee in view of Coffing et al. (US 9678685 B1, herein after Coffing).
As per claim 4. (Currently Amended) Danilov in view of Matsushita in view of Mukherjee teaches The system of claim 2, as shown above and further teaches: wherein the obtaining the group of data chunk identifiers comprises obtaining data structures comprising chunk identifiers and fragment data for chunks in use by nodes of the data storage system, [Danilov teaches nodes managing or using the storage devices: (para. 40, lines 1-31); Mukherjee also teaches different chunks correspond to one or more nodes (para. 148, line 1 – para. 150, line 8); Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)] and wherein the operations further comprise, merging the data structures by replicating chunk identifiers in the data structures into a single chunk identifier. [Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)]
	Danilov in view of Matsushita in view of Mukherjee does not explicitly disclose, but Coffing discloses:
and wherein the operations further comprise, merging the data structures by replicating chunk identifiers in the data structures into a single chunk identifier. [Coffing teaches merging two bitmaps by copying (replicating) one onto another by performing an OR operation: "For example, where the first CBT map 230 and the second CBT map 232 are bitmaps with a bit being set to “1” to represent a changed block, this copying may involve performing a Boolean OR operation on the first CBT map 230 and the second CBT map 232 and storing the result of the Boolean OR operation in the second CBT map 232." (clm. 11 lines 38-44)]
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system disclosed by Danilov in view of Matsushita in view of Mukherjee with Coffing’s disclosure of combining a two data structures such as bitmaps into a single data structure by performing an operation like an OR operation. Doing so would allow for a system that is capable better access use information held by individual nodes.

As per claim 5. Danilov in view of Matsushita in view of Mukherjee in view of Coffing teaches The system of claim 4, and further teaches wherein, for each chunk identifier, the fragment data comprises a fragment bitmap indicating the unused fragments, [Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)], and wherein the merging the data structures further comprises, for each of the replicated chunk identifiers, performing an OR operation of the fragment bitmaps of the replicated chunk identifiers. [Coffing teaches merging two bitmaps by copying (replicating) one onto another by performing an OR operation: "For example, where the first CBT map 230 and the second CBT map 232 are bitmaps with a bit being set to “1” to represent a changed block, this copying may involve performing a Boolean OR operation on the first CBT map 230 and the second CBT map 232 and storing the result of the Boolean OR operation in the second CBT map 232." (clm. 11 lines 38-44)]

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Danilov in view of Matsushita in view of Mukherjee in view of Satoyama (US 20190196911 A1, herein after Satoyama).
As per claim 7. Danilov in view of Matsushita in view of Mukherjee teaches The system of claim 1, as shown above and further teaches: wherein the composite data chunk comprises a first composite data chunk, and wherein the operations further comprise determining whether the creating the first composite data chunk results in available free capacity satisfying a free capacity threshold value, [See the rejection above in claim 1] and in response to the determining indicating that the available free capacity does not satisfy the free capacity threshold value, creating a second composite data chunk with first ones of the unused blocks of the different data chunks in use that exclude second ones of the unused blocks of the first composite data chunk. [Danilov teaches free blocks being sorted by size rather than chunk relation. Danilov also teaches prioritizing large blocks, which may provide for situations where a large block from the first chunk is used to create the first composite data chunk, but, for creating the second composite data chunk, smaller pieces of the first chunk are ignored because they are further down in the sorted list, resulting in the larger blocks from different chunks being used, “In some implementations, verifying 302 that the capacity of the plurality of free blocks is available to reclaim may include ignoring 308 at least a portion of the plurality of free blocks that is below a threshold size. For example, in some implementations, for instance, to minimize overhead on fragmentation and amount of metadata to be kept, GC process 10 may ignore “small” free blocks. Thus, in some implementations, only “large” enough blocks may be considered candidates for their capacity reclamation. In some implementations, free blocks identified 300 may be sorted by size, e.g., in descending order. As will be discussed below, in some implementations, “large” free blocks may be considered as the first candidates for capacity reclamation. In some implementations, this may increase the chances to have composite chunks that contain, e.g., 2-3 blocks only, not, e.g., 7-8.” (paragraph 62)]
Danilov in view of Matsushita in view of Mukherjee does not explicitly disclose, but Satoyama discloses:
wherein the composite data chunk comprises a first composite data chunk, and wherein the operations further comprise determining whether the creating the first composite data chunk results in available free capacity satisfying a free capacity threshold value, [Satoyama teaches determining a free capacity threshold: “The controller 109 determines whether the pool free capacity is lower than a threshold value 1 (S1310). The threshold value 1 is set in advance, and represents a total value of the minimum value of the free capacity necessary for the capacity virtualization function and the minimum value of the free capacity necessary for rebuilding. The controller 109 determines the pool free capacity, by reference to the free capacity 2304 of the pool information 2300 of the pool.” (paragraph 192)] and in response to the determining indicating that the available free capacity does not satisfy the free capacity threshold value, creating a second composite data chunk with first ones of the unused blocks of the different data chunks in use that exclude second ones of the unused blocks of the first composite data chunk. [Satoyama teaches performing a garbage collection upon determining that the free capacity threshold is not yet: “When there exists garbage having an amount in which the pool free capacity is insufficient for the threshold value 1 (S1312: NO), the storage controller 109 performs a garbage collection process (S1316). Specifically, the storage controller 109 instructs the flash package 113 for garbage collection.” (paragraph 195)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system disclosed by Danilov in view of Matsushita in view of Mukherjee with Satoyama’s disclosure directed towards of determining whether the free threshold has been met and performing an operation based on the result of the determination. Doing so would allow for allow for choosing the types of reclamation operations that are best suited for the current capacity of the storage device.

As per claim 15. Danilov in view of Matsushita in view of Mukherjee teaches The method of claim 8, as shown above and further teaches wherein the logical data storage block comprises a first logical data storage block, and further comprising, [Danilov teaches tracking different used chunks (storage blocks) and creating logical composite chunks (logical blocks) (paragraph 58, lines 1-13, Table 7 ; para. 3, lines 1-9; also see para. 79, lines 1-19)] determining whether the creating the first logical data storage block results in available free capacity meeting a free capacity threshold value, and if not, [Danilov teaches tracking different used chunks (storage blocks) and creating logical composite chunks (logical blocks) (paragraph 58, lines 1-13, Table 7 ; para. 3, lines 1-9; also see para. 79, lines 1-19)] creating, based on the fragment information, a second logical data storage block. [Danilov teaches tracking different used chunks (storage blocks) and creating logical composite chunks (logical blocks) (paragraph 58, lines 1-13, Table 7 ; para. 3, lines 1-9; also see para. 79, lines 1-19) as part of garbage collection operation (para. 47, lines 1-3); Matsushita teaches tracking individual fragments comprising each chunk (storage blocks) (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7);]
	However, Danilov in view of Matsushita in view of Mukherjee does not explicitly disclose, but Satoyama discloses:
	determining whether the creating the first logical data storage block results in available free capacity meeting a free capacity threshold value, and if not,  [Satoyama teaches determining whether the current free threshold it met and conducting garbage collection according to the determination: “The controller 109 determines whether the pool free capacity is lower than a threshold value 1 (S1310). The threshold value 1 is set in advance, and represents a total value of the minimum value of the free capacity necessary for the capacity virtualization function and the minimum value of the free capacity necessary for rebuilding. The controller 109 determines the pool free capacity, by reference to the free capacity 2304 of the pool information 2300 of the pool.” (paragraph 192); “When there exists garbage having an amount in which the pool free capacity is insufficient for the threshold value 1 (S1312: NO), the storage controller 109 performs a garbage collection process (S1316). Specifically, the storage controller 109 instructs the flash package 113 for garbage collection.” (paragraph 195)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Danilov in view of Matsushita in view of Mukherjee with Satoyama’s disclosure directed towards of determining whether the free threshold has been met and performing an operation based on the result of the determination. Doing so would allow for allow for choosing the types of reclamation operations that are best suited for the current capacity of the storage device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Danilov in view of Matsushita in view of Mukherjee in view of Reese et al. (US 20050132162 A1, hereinafter Reese).
As per claim 10. Danilov in view of Matsushita in view of Mukherjee teaches The method of claim 9, and further teaches wherein the obtaining the dataset comprises obtaining the dataset as part of a garbage collection operation that deletes [The garbage collection process taught by Danilov is able to obtain chunk information: “In some implementations, GC process 10 may include a chunk management (CM) service that may maintain a chunk table, such as the chunk table in Table 2 below.” (paragraph 49); “In some implementations, GC process 10 may include a storage service manager (SSM) that may keep track of free and used capacity blocks. In some implementations, before GC process 10 starts, the SSM table may contain the following example information.” (paragraph 51)]
Danilov in view of Matsushita in view of Mukherjee does not explicitly disclose, but Reese discloses:
 data chunks that are owned by an owning node that owns the data chunks and are not identified by chunk identifiers in the dataset that identifies the data chunks in use. [Reese teaches a table for exclusively tracking unused blocks, or chunks: “Referring to FIG. 3, a table 82 for memory blocks having the same size is illustrated. The table 82 contains a plurality of list pointers, PHEAD 84, PHEAD 94, PHEAD 104, that represent heads of linked lists of unused blocks of memory having the same size.” (paragraph 42); and Reese teaches that the blocks in the memory can be used, or owned, by multiple processing units, or nodes: “In some cases, the memory may be shared among multiple processing units. When one of the processing units performs a reset, part of the reset processing includes restoring previously allocated memory to the heap for reallocation. In other words, if a first processing unit performs a reset while a second processing unit is currently using allocated memory portions from the heap, the operations of the second processing unit using the allocated memory portions are interrupted. The allocated memory portions are restored to the heap for reallocation.” (paragraph 7)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Danilov in view of Matsushita in view of Mukherjee with Reese’s disclosure directed towards identifying blocks that can be owned by a node and classified as not being used. Doing so would allow for allow for a more sophisticated method of selection blocks to garbage collect.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Danilov in view of Matsushita in view of Mukherjee in view of Coffing in view of Smith (US 20130262758 A1, hereinafter Smith).
As per claim 11. Danilov in view of Matsushita in view of Mukherjee teaches The method of claim 8, and further teaches: wherein the obtaining the fragment information comprises obtaining datasets from different nodes of the data storage system, [Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)] the datasets comprising chunk identifiers of the data chunks in use and associated fragment bitmaps, and further comprising, generating the fragment information, comprising, for each chunk identifier that identifies a data chunk and is listed in more than one dataset of the datasets, [Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)] combining the fragment bitmaps associated with the chunk identifier in the datasets by performing a logical OR operation of the fragment bitmaps. [Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)].
Danilov in view of Matsushita in view of Mukherjee does not explicitly disclose, but Smith discloses:
wherein the obtaining the fragment information comprises obtaining datasets from different nodes of the data storage system, [Smith teaches inodes containing dataset for blocks used by each file system, or ‘nodes’: “In another embodiment, the systems and methods described herein include a storage system which has a file system on a storage device, and this file system utilizes metadata known as inodes, and each file in the file system has an inode that tracks the disk blocks on the storage device in use by the file. Added to this inode metadata are sharing-nodes (S-node data structures), which are generated by an S-node generator, and track the set of one or more inodes using a disk block, such that information on how many files are sharing the disk block can be determined and disseminated for use by the file system.” (paragraph 13)] the datasets comprising chunk identifiers of the data chunks in use and associated fragment bitmaps, and further comprising, generating the fragment information, comprising, for each chunk identifier that identifies a data chunk and is listed in more than one dataset of the datasets, [Smith teaches that blocks can be used by more than one file, where the files would then appear in multiple inodes taught in rejection for the limitation above: “FIG. 7A conceptually depicts the relationship between files 730, their inodes 720, and the disk blocks 710 owned by the files 730. More particularly, FIG. 7 depicts four files 730.1-730.4, linked to five shared and unshared disk blocks, 710.1-710.5, by their respective four inodes 720.1-720.4, such that an inode 720 records the disk blocks 710 belonging to a file 730. but there is no feedback information as to which disk blocks 710 are shared and unshared.” (paragraph 92)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Danilov in view of Matsushita in view of Mukherjee with Smith’s disclosure directed towards datasets from different nodes of a storage system and listing of block identifiers in more than one dataset. Doing so would allow for allow for a more reliable method to track usage information for multiple nodes.
Danilov in view of Matsushita in view of Mukherjee in view of Smith does not explicitly disclose, but Coffing discloses:
combining the fragment bitmaps associated with the chunk identifier in the datasets by performing a logical OR operation of the fragment bitmaps. [Coffing teaches merging of two bitmaps by copying (replicating) one onto the other: "For example, where the first CBT map 230 and the second CBT map 232 are bitmaps with a bit being set to “1” to represent a changed block, this copying may involve performing a Boolean OR operation on the first CBT map 230 and the second CBT map 232 and storing the result of the Boolean OR operation in the second CBT map 232." (clm. 11 lines 38-44)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Danilov in view of Matsushita in view of Mukherjee in view of Smith with Coffing’s directed towards merging two bitmaps. Doing so would allow for allow for a method to communicate block usage statistics between multiple nodes.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Danilov in view of Matsushita in view of Mukherjee in view of Iwamitsu (US 20130326140 A1, hereinafter Iwamitsu).
As per claim 12. Danilov in view of Matsushita in view of Mukherjee teaches The method of claim 8, further teaches: wherein the creating the logical data storage block comprises generating a fragment index, and wherein the fragment index, for each chunk identifier of an unused data chunk, [Danilov teaches tracking data chunks in use, and Table 7 of Danilov shows the chunks are assigned an ID (paragraph 58, lines 1-13, Table 7 following para. 58); Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)] relates the chunk identifier to a fragment offset value of one or more contiguous unused fragments within the unused data chunk, and to a size value that corresponds to a combined size of the one or more contiguous unused fragments. [Table 7 taught by Danilov shows a table of free blocks sorted by free blocks by size, where free blocks can equate to contiguous unused fragments. The table further shows offset and length of each block, where the length corresponds to the size of the contiguous unused fragment (see para. 58 and table following the paragraph)]
	However, Danilov in view of Matsushita in view of Mukherjee does not explicitly disclose, but Iwamitsu discloses: 
wherein the creating the logical data storage block comprises generating a fragment index, and wherein the fragment index, for each chunk identifier of an unused data chunk, [Iwamatsu shows chunk identifiers specific to unused data chunks, as illustrated by chunk 91: “The chunk identification area D114 stores the low 4 bits among the information (number in the figure) for identifying the chunk 91.” (paragraph 120); “When the formatting is started, the chunk 91 being formatted is shifted to the processing-completion-waiting chunk queue Q20. After the formatting is completed, the formatted chunk 91 is shifted to the unallocated chunk queue Q30.” (paragraph 121)] relates the chunk identifier to a fragment offset value of one or more contiguous unused fragments within the unused data chunk, and to a size value that corresponds to a combined size of the one or more contiguous unused fragments. [See the rejection above.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Danilov in view of Matsushita in view of Mukherjee with additional disclosures by Iwamitsu directed towards identifiers corresponding to an unused chunk. Doing so would allow for allow for identification of unused chunks within the memory.

As per claim 13. Danilov in view of Matsushita in view of Mukherjee in view of Iwamatsu teaches The method of claim 12, as shown above and further teaches: wherein the creating the logical data storage block comprises sorting the fragment index by size values, and, based on the sorting, selecting one or more fragments for the logical data storage block based on a largest size value. [Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap (index) containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7); Danilov teaches sorting of its free blocks: “In some implementations, GC process 10 may identify 300 and sort free blocks and non-free blocks within existing chunks. In some implementations, the resulting Table 7 may include the following example information:” (paragraph 58); and Danilov also teaches selecting its blocks based on size: “Thus, in some implementations, only “large” enough blocks may be considered candidates for their capacity reclamation. In some implementations, free blocks identified 300 may be sorted by size, e.g., in descending order. As will be discussed below, in some implementations, “large” free blocks may be considered as the first candidates for capacity reclamation.” (paragraph 62)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method disclosed by Danilov in view of Matsushita in view of Mukherjee in view of Iwamatsu with additional disclosures by Danilov directed towards sorting and selecting blocks based on size. Doing so would allow for finding and selecting blocks that best meet the desired parameter to use when combining blocks.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Danilov in view of Matsushita in view of Smith in view of Mukherjee.
As per claim 18. (Currently Amended) Danilov teaches A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: [Danilov teaches a computing system including a professor and a memory configured to perform operations including identifying used chunks containing free and non-free blocks (para. 5, lines 1-10); “A method, computer program product, and computer system for identifying, by a computing device, a plurality of used chunks, wherein the plurality of used chunks may include a plurality of free blocks and at least one non-free block.” (abstract)] selecting, based on the fragment data, unused data blocks; [Danilov teaches selecting blocks for forming the composite data chunk on a particular attribute of the free blocks, such as size. (para. 62, lines 1-16)] creating, based on the unused data blocks, a composite data chunk; [Danilov shows taking free blocks from a plurality of used chunks and creating a composite chunk from those free blocks (para. 3, lines 1-9; also see para. 79, lines 1-19 showing the new chunks formed may be logical)]
Danilov does not explicitly disclose, but Matsushita discloses:
selecting, based on the fragment data, unused data blocks; [Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)] and fragment data representing which fragments of the used owned chunks are not in use; [Matsushita teaches a table associating a chunk and the chunk’s identifier with information on data fragments, or pages, by including a bitmap address pointing to an unused area management bitmap containing information on whether each page of a chunk is being used or not (para. 70, lines 1-7; para. 67, lines 1-7; figs. 6-7)] and maintaining information to facilitate access to the data blocks of the composite data chunk. [Matsushita shows a table containing mappings between logical and physical (storage) addresses of the physical blocks (chunks) that can be used to access the storage locations. (para. 59, line 1-para. 60, line 4; fig 5)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage medium disclosed by Danilov containing disclosure directed towards selecting of data blocks and combining blocks into a composite logical chunk with Matsushita’s disclosures directed towards tracking individual fragment usage status and accessing the data blocks. Doing so would for management of the blocks on a more granular level.
Danilov in view of Matsushita does not explicitly disclose, but Smith discloses: 
determining, by an owning node of a node cluster, a dataset representing used owned chunks of owned chunks that are in use in the node cluster, [Smith teaches inodes containing dataset for blocks used by each file system, or ‘nodes’: “In another embodiment, the systems and methods described herein include a storage system which has a file system on a storage device, and this file system utilizes metadata known as inodes, and each file in the file system has an inode that tracks the disk blocks on the storage device in use by the file. Added to this inode metadata are sharing-nodes (S-node data structures), which are generated by an S-node generator, and track the set of one or more inodes using a disk block, such that information on how many files are sharing the disk block can be determined and disseminated for use by the file system.” (paragraph 13); and Smith teaches that blocks can be used by more than one file, where the files would then appear in multiple inodes taught in the disclosure above: “FIG. 7A conceptually depicts the relationship between files 730, their inodes 720, and the disk blocks 710 owned by the files 730. More particularly, FIG. 7 depicts four files 730.1-730.4, linked to five shared and unshared disk blocks, 710.1-710.5, by their respective four inodes 720.1-720.4, such that an inode 720 records the disk blocks 710 belonging to a file 730. but there is no feedback information as to which disk blocks 710 are shared and unshared.” (paragraph 92)”]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage medium disclosed by Danilov in view of Matsushita with Smith’s disclosures directed towards tracking used owned chunks in a cluster. Doing so would for a more comprehensive tracking which set of blocks are used by a given set of nodes.
Danilov in view of Matsushita in view of Smith does not explicitly disclose, but Mukherjee discloses: 
wherein the owning node is a first owning node, wherein a first operation corresponding to a first portion of the used owned chunks is controlled by a first storage service of the first owning node, wherein the first operation is selected from a group of operations comprising writing a chunk, managing a mapping of the chunk, and updating an availability index corresponding to the chunk, [Whereas Danilov in view of Matsushita teaches combining portions of different chunks as shown above, Mukherjee similarly teaches using portions (which may correspond to blocks) of different extents (chunks) in a combined manner by storing data across such portions (para. 55, lines 1-12 and fig. 3A, where a chunk of data is stored across different extents); Mukherjee further teaches that a chunk comprises sub-chunks (first and second portion) stored in different extents (chunks) (para. 76, lines 1-14); Mukherjee teaches that each sub-chunk (first or second portion) may be hosted by multiple nodes (first and second storage services) and that each node may maintain sub-chunk-to-node mappings (operation comprising managing mapping of a chunk) (para. 148, line 1 – para. 150, line 8; also see para. 32, line 1 – para. 34, line 7 showing that each node runs a database server instance, which may correspond to a storage service.)] wherein a second operation corresponding to a second portion of the used owned chunks is controlled by a second storage service of a second owning node different from the first owning node, wherein the second operation is selected from the group of operations and wherein the first storage service is a different storage service than the second storage service; [Mukherjee teaches that a chunk comprises sub-chunks (first and second portion) stored in different extents (chunks) (para. 76, lines 1-14); Mukherjee teaches that each sub-chunk (first or second portion) may be hosted by multiple nodes (first and second storage services) and that each node may maintain sub-chunk-to-node mappings (operation comprising managing mapping of a chunk) (para. 148, line 1 – para. 150, line 8; also see para. 32, line 1 – para. 34, line 7 showing that each node runs a database server instance, which may correspond to a storage service.)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Danilov in view of Matsushita in view of Smith with Mukherjee’s disclosures directed towards mapping different portions of data chunks stored in extents to multiple nodes running database server instances. Doing so would allow for greater stability in data processing by allowing a data to be accessed in event of node failure (para. 154, lines 1-9).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Danilov in view of Matsushita in view of Smith in view of Mukherjee in view of Satoyama.
As per claim 19. (Currently Amended) Danilov in view of Matsushita in view of Smith in view of Mukherjee teaches The non-transitory machine-readable storage medium of claim 18, and further teaches wherein the creating the composite data chunk comprises creating a first composite data chunk, [See the rejection in claim 18 above] and wherein the operations further comprise in response to determining that the creating the first composite data chunk results in available free storage capacity being less than a free storage capacity threshold value, [See the rejection in claim 18 above] creating a second composite data chunk with unused blocks of different data chunks in use that do not include the unused blocks of the first composite data chunk. [Danilov teaches free blocks being sorted by size rather than chunk relation. Danilov also teaches prioritizing large blocks, which may provide for situations where a large block from the first chunk is used to create the first composite data chunk, but, for creating the second composite data chunk, smaller pieces of the first chunk are ignored because they are further down in the sorted list, resulting in the larger blocks from different chunks being used, “In some implementations, verifying 302 that the capacity of the plurality of free blocks is available to reclaim may include ignoring 308 at least a portion of the plurality of free blocks that is below a threshold size. For example, in some implementations, for instance, to minimize overhead on fragmentation and amount of metadata to be kept, GC process 10 may ignore “small” free blocks. Thus, in some implementations, only “large” enough blocks may be considered candidates for their capacity reclamation. In some implementations, free blocks identified 300 may be sorted by size, e.g., in descending order. As will be discussed below, in some implementations, “large” free blocks may be considered as the first candidates for capacity reclamation. In some implementations, this may increase the chances to have composite chunks that contain, e.g., 2-3 blocks only, not, e.g., 7-8.” (paragraph 62)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage medium disclosed by Danilov in view of Matsushita in view of Smith in view of Mukherjee with additional disclosures by Danilov directed towards sorting and prioritizing blocks by size in forming composite data chunks. Doing so would for a more efficient method for building composite data chunks with blocks of desired attributes.
However, Danilov in view of Smith in view of Mukherjee does not explicitly disclose, but Satoyama discloses:
and wherein the operations further comprise in response to determining that the creating the first composite data chunk results in available free storage capacity being less than a free storage capacity threshold value, [Satoyama teaches determining a free capacity threshold: “The controller 109 determines whether the pool free capacity is lower than a threshold value 1 (S1310). The threshold value 1 is set in advance, and represents a total value of the minimum value of the free capacity necessary for the capacity virtualization function and the minimum value of the free capacity necessary for rebuilding. The controller 109 determines the pool free capacity, by reference to the free capacity 2304 of the pool information 2300 of the pool.” (paragraph 192)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage medium disclosed by Danilov in view of Matsushita in view of Smith in view of Mukherjee with additional disclosures by Satoyama directed towards determining composite data block formation operation on the basis of free storage capacity. Doing so would for a selection of the desired block reclamation process for the current storage threshold status.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Danilov in view of Matsushita in view of Smith in view of Mukherjee in view of Reese.
As per claim 20. (Currently Amended) Danilov in view of Matsushita in view of Smith in view of Mukherjee teaches The non-transitory machine-readable storage medium of claim 18, and Smith further teaches wherein the dataset is a first dataset, and wherein the operations further comprise, [See the rejection in claim 18 above.] and garbage collecting the unused owned chunks. [Danilov teaches garbage collection: “In some implementations, the instruction sets and subroutines of GC process 10, which may be stored on storage device 16 coupled to computer 12, may be executed by one or more processors (not shown) and one or more memory architectures (not shown) included within computer 12.” (paragraph 28)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage medium disclosed by Danilov in view of Matsushita in view of Smith in view of Mukherjee with additional disclosures by Danilov directed towards garbage collection. Doing so would help better facilitate storage management by offering a method that is more efficient for large unused chunks in particular.
Danilov in view of Matsushita in view of Smith in view of Mukherjee does not explicitly disclose, but Reese discloses:
Reese teaches determining a second dataset representing unused owned chunks that are not in use in the node cluster, [Reese teaches a dataset pertaining to unused chunks “Referring to FIG. 3, a table 82 for memory blocks having the same size is illustrated. The table 82 contains a plurality of list pointers, PHEAD 84, PHEAD 94, PHEAD 104, that represent heads of linked lists of unused blocks of memory having the same size.” (paragraph 42); the blocks in Reese can also be owned by multiple processing units (nodes): “In some cases, the memory may be shared among multiple processing units. When one of the processing units performs a reset, part of the reset processing includes restoring previously allocated memory to the heap for reallocation. In other words, if a first processing unit performs a reset while a second processing unit is currently using allocated memory portions from the heap, the operations of the second processing unit using the allocated memory portions are interrupted. The allocated memory portions are restored to the heap for reallocation.” (paragraph 7)] and garbage collecting the unused owned chunks. [See the rejection above]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the storage medium disclosed by Danilov in view of Matsushita in view of Smith in view of Mukherjee with additional disclosures by Reese directed towards indexing blocks are owned but unused in a node cluster. Doing so would help better index the blocks managed by the node cluster to allow garbage collection processes to be directed towards the appropriate blocks.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shamis et al. (US 20170149890 A1, hereinafter Shamis) teaches a distributed system comprising multiple nodes where the distributed system controller allows any client node to map and write to slabs (fragments) that form blocks (chunks).

Response to Arguments
In pages 8-11, the Applicant argues:
Claims 1-3, 6, 8-9, 14, and 16-17 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Danilov et al. (U.S. Patent Publication No. 2017/0285952 Al) in view of Matsushita et al. (U.S. Patent Publication No. 2013/0305003 Al). This rejection should be withdrawn for at least the following reasons. The cited reference fails to disclose or suggest all of the features of the rejected claims. 
Danilov is generally directed to "identifying...a plurality of used chunks, wherein the plurality of used chunks may include a plurality of free blocks and at least one non-free block... The capacity of the plurality of free blocks may be reclaimed. A composite chunk from the plurality of free blocks may be created," see Danilov Abstract. The Danilov reference generally frames reclamation of free space from chunks in terms of a singly owned storage service, e.g., the Danilov reference does not recite that free space can be reclaimed from chunks owned by different storage services. In this regard, the Danilov reference may not clearly support performance of first operations by a first storage service as distinct from performance of second operations by a separate and distinct second storge service, as is disclosed in the instant application, see [0063], FIGs 8-17 and the accompanying portions of the detailed description, etc. 
The as-filed application similarly generally relates to quasi-compaction, garbage collection, or combinations thereof, see as-filed Abstract, etc. However, the concept in the8 16/388,060 114451.01/DELLP263USinventor's own earlier application, cited Danilov, are expanded upon in a novel and non-obvious manner in the instant application. In this regard, the technology disclosed in the Danilov reference can be newly employable in evolutions of a distributed storage system in a manner not readily appreciable in the earlier Danilov reference. The as-filed application clearly supports performance of first operations by a first storage service as distinct from performance of second operations by a separate and distinct second storge service, as is disclosed in the instant application, see as-filed at [0063], FIGs 8-17 and the accompanying portions of the detailed description, for example, [0070], reciting, "...some chunks(s) of which can be owned by the node that uses that chunk, while other(s) of which can be owned by one or more other nodes," among many other examples in the instant application supporting the herein amendments indicating an operation on chunk owned by a first storage service instance can be performed by a distinct and different second storage service instance. As such, operations across data chunks having different ownership, e.g., data chunks operated by different storage services, which, in the above example, can occur at the node-level, e.g., different nodes can have different storage services wherein a first storage service from a first node can store data in a different node that controls storage of data in that different node. This enables use of composite chunks formed from chunks owned by different storage services. This aspect may not be readily apparent in the cited Danilov reference and is a substantial improvement over the current state of the art at the time of filing the instant application. As such, while the cited Danilov reference is improved on in the instant application in a novel and non-obvious manner. This improvement is not disclosed or suggested in the other art being combined with the Danilov reference and, as such, combinations of the cited art do not render obvious the presently amended claims. 
Matsushita is generally directed to, "...high-speed copying of a compressed data 
volume," see Matsushita Abstract. Matsushita appears to actually be directed to manipulation of compressed data, e.g., data that has been encoded in a compressed format, as compared to compacting of data, independent of any compression algorithm, as recited in the instant application. Compaction and compression are understood to be distinct technologies. Accordingly, when considering the cited art in their entireties, Matsushita may be inappropriate to combine with Danilov as they are directed to different concepts and, moreover, would not have been apparent to combine without improper hindsight. It would be improper to cherry-pick features, more especially where technologies are unrelated. Further, Matsushita, as mentioned16/388,060 114451.01/DELLP263US hereinabove, does not disclose any aspect of quasi-compaction and/or garbage collection between differently owned chunks to reclaim free space. These aspects are not recited in the cited art. 
Claim 1 recites, "...creating a composite data chunk comprising a logical data chunk with unused blocks of different data chunks in use in a data storage system, wherein a first operation corresponding to a first portion of the different data chunks is controlled by a first storage service, wherein the first operation is selected from a group of operations comprising writing a chunk, managing a mapping of the chunk, and updating an availability index corresponding to the chunk, wherein a second operation corresponding to a second portion of the different data chunks is controlled by a second storage service, wherein the second operation is selected from the group of operations, and wherein the first storage service is a different storage service than the second storage service...," emphasis added. Danilov, in the cited art, is related to recovery of free space of chunks, but may not clearly indicate that free space of chunks owned by different storage services, e.g., different nodes, can be addressed. The amended claims further clarify this aspect of the as-filed application presented by previous amendment. Matsushita is directed to compressed, as compared to compacted, data and may be inappropriate to combine with Danilov. Moreover, Matsushita is silent as to capture of free spaced from differently owned chunks. Accordingly, claim 1 is allowable over the cited Danilov, Matsushita, or combinations thereof. 
Claim 8 recites, "...obtaining, by a system comprising a processor, fragment information associated with data chunks in use in a data storage system, the fragment information indicating which chunk fragments of the data chunks are used chunk fragments containing live data and which chunk fragments of the data chunks are unused chunk fragments that do not contain live data, wherein a first operation corresponding to a first portion of the data chunks is controlled by a first storage service, wherein the first operation is selected from a group of operations comprising writing a chunk, managing a mapping of the chunk, and updating an availability index corresponding to the chunk, wherein a second operation corresponding to a second portion of the data chunks is controlled by a second storage service, wherein the second operation is selected from the group of operations, and wherein the first storage service is a different storage service than the second storage service...," emphasis added. As above, Danilov may not clearly indicate that data of differently owned chunks can be addressed. Where Matsushita, ignoring the propriety16/388,060 114451.01/DELLP263US of combining Matsushita, is also silent as to these aspects, claim 8 is also allowable over the cited Danilov, Matsushita, or combinations thereof. 
In view of the foregoing, the cited reference(s) do not disclose or suggest at least the above-noted feature(s) of independent claim 1 and 8. Accordingly, the rejection of these claim(s) should be withdrawn. To this end, claims 2-3 and 6 are allowable at least by way of their dependency from allowable independent claim 1, and claims 9, 14, and 16-17, are allowable at least by way of their dependency from allowable independent claim 8. Therefore, based on the above remarks, the assignee's representative respectfully requests that the Examiner withdraw the rejection of claims 1-3, 6, 8-9, 14, and 16-17 under 35 U.S.C. § 103 as being allegedly unpatentable over Danilov, Matsushita, or combinations thereof. 
As per the Applicant’s argument pertaining to claims 1 and 8 distinguishing the amended claims 1 and 8 from the disclosures cited by the prior art Danilov, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Matsushita is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Matsushita’s disclosure is also directed towards a storage apparatus coupled to a plurality of hosts (Matsushita: para. 32, lines 1-9) performing operations such as copying of data comprising chunks. (Matsushita: para. 9, lines 1-20).
As per the arguments distinguishing Matsushita for being directed to compacting of data, the Examiner respectfully notes that the compacting aspect of Matsushita is not relied upon for the substance of the rejection and is instead relied upon for a mapping table used for accessing the blocks.
On page 11, the Applicant argues:
Claims 4-5 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Danilov, in view of Matsushita, in further view of Coffing et al. (U.S. Patent No. 9,678,685 B1). This rejection should be withdrawn for at least the following reasons. The cited references fail to disclose or suggest all of the features of the rejected claims. Coffing generally relates to live updating of a changed block tracking driver and does not cure the aforementioned defects of the cited art. In view of the foregoing, claims 4-5 are allowable at least by way of their dependency from allowable independent claim 1. Therefore, based on the above remarks, the assignee’s representative respectfully requests that the Office withdraw the rejection of claims 4-5 under 35 U.S.C. § 103 as being allegedly unpatentable over Danilov, Matsushita, Coffing, or combinations thereof. 
As per the Applicant’s argument alleging allowability of claims 4-5 due to their dependency on independent claim 1, the Examiner respectfully disagrees. The Examiner finds the independent claim 1, on which claims 4-5 are dependent on, is disclosed by Danilov in view of Matsushita in view of Mukherjee. Please see the rejection and the responses to the arguments above pertaining to amended claim 1 for additional detail.
On page 11-12, the Applicant argues:
Claims 7 and 15 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Danilov, in view of Matsushita, in further view of Satoyama (U.S. Patent Publication No. 2019/0196911 A1). This rejection should be withdrawn for at least the following reasons. The cited references fail to disclose or suggest all of the features of the rejected claims. Satoyama generally relates to restoration of lost data in a failed RAID storage drive, which is also noted to be distinct from non-RAID storage recited in the instant application, and does not cure the aforementioned defects of the cited art. In view of the foregoing, claim 7 is allowable at least by1116/388,060 114451.01/DELLP263US way of dependency from allowable independent claim 1, and claim 15 is allowable at least by way of dependency from allowable independent claim 8. Therefore, based on the above remarks, the assignee's representative respectfully requests that the Office withdraw the rejection of claims 7 and 15 under 35 U.S.C. § 103 as being allegedly unpatentable over Danilov, Matsushita, Satoyama, or combinations thereof. 
As per the Applicant’s argument alleging allowability of claims 7 and 15 due to their dependency on independent claims, the Examiner respectfully disagrees. Please see the rejection and the responses to the arguments above pertaining to amended claims 1 and 8 for additional detail.
As per the Applicant’s argument differentiating Satoyama from a non-RAID storage stated to be recited in the application, the Examiner respectfully notes that the claims were not limited to a non-RAID storage.
On page 12, the Applicant argues:
Claim 10 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Danilov, in view of Matsushita, in further view of Reese et al. (U.S. Patent Publication No. 2005/0132162 A1). This rejection should be withdrawn for at least the following reasons. The cited references fail to disclose or suggest all of the features of the rejected claims. Reese generally relates to memory management via a special reset mode that is responsive to a reset command and does not cure the aforementioned defects of the cited art. Moreover, memory management is significantly different from data storage and at least the propriety of the combination, without undue hindsight/cherry-picking, is also raised. In view of the foregoing, claim 10 is allowable at least by way of dependency from allowable independent claim 8. Therefore, based on the above remarks, the assignee's representative respectfully requests that the Office withdraw the rejection of claim 10 under 35 U.S.C. § 103 as being allegedly unpatentable over Danilov, Matsushita, Reese, or combinations thereof.
As per the Applicant’s argument alleging allowability due to dependency on an independent claim, the Examiner respectfully disagrees. Please see the rejection and the responses to the arguments above pertaining to amended claim 8 for additional detail.
Applicant’s arguments filed regarding Reese’s disclosure have been fully considered, but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner also notes that the mere allegation of hindsight cherry-picking is not persuasive without specifically pointing out how the combination of the references would amount to hindsight. 
On page 12-13, the Applicant argues:
Claim 11 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Danilov, in view of Matsushita, in further view of Coffing, and in still further view of Smith (U.S. Patent Publication No. 2013/0262758 A1). This rejection should be withdrawn for at least the following reasons. The cited references fail to disclose or suggest all of the features of the rejected claims. Smith, as mentioned in more detail herein below, is generally directed to, "...efficient tracking of in-use storage disk blocks using "sharing nodes", [wherein] blocks are a result of low-level formatting, which breaks up the total storage capacity into a set number of blocks," see Smith Abstract. Smith does not appear to be related to a storage system that can be scaled, for example the Elastic Cloud Storage recited in the instant application, and rather appears to format disks into a fix number of blocks. Smith does not cure the aforementioned defects of the cited art. In view of the foregoing, claim 11 is allowable at least by way of16/388,060 114451.01/DELLP263US dependency from allowable independent claim 8. Therefore, based on the above remarks, the assignee's representative respectfully requests that the Office withdraw the rejection of claim 11 under 35 U.S.C. § 103 as being allegedly unpatentable over Danilov, Matsushita, Coffing, Smith, or combinations thereof. 
As per the Applicant’s argument alleging allowability due to dependency on an independent claim, the Examiner respectfully disagrees. Please see the rejection and the responses to the arguments above pertaining to amended claim 8.
As per the Applicant’s argument differentiating Satoyama from a non-RAID storage stated to be recited in the application, the Examiner respectfully notes that the claims were not limited to a scalable system such as Elastic Cloud Storage. The Examiner further notes that the features of Smith pertaining to formatting of blocks is not relied upon for the rejection.
Applicant’s arguments filed regarding Smith’s disclosure have been fully considered, but they are not persuasive. In response to applicant's argument that Smith is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Smith’s disclosure is also directed towards a scalable distributed storage system (Smith: para. 55, lines 1-7).
On page 13, the Applicant argues:
Claims 12-13 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Danilov, in view of Matsushita, and in further view of Iwamitsu (U.S. Patent Publication No. 2013/0326140 A1). This rejection should be withdrawn for at least the following reasons. The cited references fail to disclose or suggest all of the features of the rejected claims. Iwamitsu generally relates to allocation of the physical storage area in RAID groups and does not cure the aforementioned defects of the cited art. It is again noted that the as-filed is not directed to RAID systems such as are recited in some of the cited art, wherein RAID is a well understood technology with limited scope that is not relevant to the subject matter of the instant application, which further raises some concern regarding cherry-picking of features from distinct technologies that would not be properly combinable perhaps without improper hindsight. In view of the foregoing, claims 12-13 are allowable at least by way of their dependency from allowable independent claim 8. Therefore, based on the above remarks, the assignee's representative respectfully requests that the Office withdraw the rejection of claims 12-13 under 35 U.S.C. § 103 as being allegedly unpatentable over Danilov, Matsushita, Iwamitsu, or combinations thereof.
As per the Applicant’s argument alleging allowability due to dependency on an independent claim, the Examiner respectfully disagrees. Please see the rejection and the responses to the arguments above pertaining to amended claim 8 for further detail.
As per the Applicant’s argument differentiating Iwamitsu from a non-RAID storage stated to be recited in the application, the Examiner respectfully notes that the claims were not limited to a non-RAID storage.
Applicant’s arguments filed regarding Iwamitsu’s disclosure have been fully considered, but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Iwamitsu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Iwamitsu’s disclosure is also directed towards use of storage device coupled to a network (Iwamitsu: para. 65, lines 1-7) employing methods involving tracking unused data chunks. (Iwamitsu: para. 121, lines 1-10)
On pages 13-14, the Applicant argues:
Claim 18 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Danilov et al. (U.S. Patent Publication No. 2017/0285952 A1) in view of Matsushita et al. (U.S. Patent Publication No. 2013/0305003 A1), and Smith (U.S. Patent Publication No. 2013/0262758 Al).
Smith is generally directed to, “...efficient tracking of in-use storage disk blocks using “sharing nodes”, [wherein] blocks are a result of low-level formatting, which breaks up the total storage capacity into a set number of blocks,” see Smith Abstract. Smith does not appear to be related to a storage system that can be scaled, for example the Elastic Cloud Storage recited in the instant application, and rather appears to format disks into a fix number of blocks. Further, merely identifying used/unused blocks does not, in its own, facilitate quasi-compaction of free space within chunks. As such, combining Smith may be dependent on improper hindsight, much as is asserted in regard to Matsushita. Also similarly, combining Smith may indicate be improper cherry-picking of features, e.g., a used block from Smith is dissimilar to a used chunk of the as-filed and by parsing the instant claim language to favor only identification of unused/used data, which could be supported by Smith, would rely on cherry-picking of that very limited portion of the presented claim(s) rather than the whole language of the presented claim(s). However, in addition to the assertion that Smith may be improper to combine, Smith, as mentioned hereinabove, does not disclose any aspect of quasi-compaction and/or garbage collection between differently owned chunks to reclaim free space. Again, these aspects are not recited in the cited art.
Claim 18 recites, "...determining, by an owning node of a node cluster, a dataset representing used owned chunks of owned chunks that are in use in the node cluster, and fragment data representing which fragments of the used owned chunks are not in use, wherein the owning node is a first owning node, wherein a first operation corresponding to a first portion of the used owned chunks is controlled by a first storage service of the first owning node, wherein the first operation is selected from a group of operations comprising writing a chunk, managing a mapping of the chunk, and updating an availability index corresponding to the chunk, wherein a second operation corresponding to a second portion of the used owned chunks is controlled by a second storage service of a second owning node different from the first owning node, wherein the second operation is selected from the group of operations, and wherein the first storage service is a different storage service than the second storage service...," emphasis added. Danilov discloses composite chunks but may not clearly indicate that the contributed free space can be from differently owned data chunks. The amended claims more clearly indicate these aspects. Matsushita is also silent as to these aspects. Similarly, Smith is silent as to this aspect. Accordingly, claim 18 is allowable over the cited Danilov, Matsushita, Smith, or combinations thereof. Therefore, based on the above remarks, assignee's representative respectfully requests that the Examiner withdraw the rejection of claim 18 under 35 U.S.C. § 103 as being allegedly unpatentable over Danilov, Matsushita, Smith, or combinations thereof. 
As per the Applicant’s argument pertaining to claim 18 distinguishing the amended claims 18 from the disclosures cited by the prior art Danilov, the arguments but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the rejection in claim 18 above. 
Applicant’s arguments filed regarding disclosures by Matsushita and Smith have been fully considered, but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Matsushita and Smith are nonanalogous arts, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Matsushita’s disclosure is also directed to a storage apparatus coupled to a plurality of hosts (Matsushita: para. 32, lines 1-9) performing operations such as copying of data comprising chunks. (Matsushita: para. 9, lines 1-20) and Smith’s disclosure is also directed towards a scalable distributed storage system (Smith: para. 55, lines 1-7)
On pages 15, the Applicant argues:
Claim 19 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Danilov, in view of Matsushita, in further view of Smith, in yet further view of Satoyama. This rejection should be withdrawn for at least the following reasons. The cited references, as previously asserted, fail to disclose or suggest all of the features of the rejected claims. In view of the foregoing, claim 19 is allowable at least by way of dependency from allowable independent claim 18. Therefore, based on the above remarks, the assignee’s representative respectfully requests that the Office withdraw the rejection of claim 19 under 35 U.S.C. § 103 as being allegedly unpatentable over Danilov, Matsushita, Smith, Satoyama, or combinations thereof.
As per the Applicant’s argument pertaining dependency on an independent claim, please see the rejection above pertaining to amended claim 18.
On pages 15, the Applicant argues:
Claim 20 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Danilov, in view of Matsushita, in further view of Smith, in still further view of Reese. The cited references, again as previously asserted, fail to disclose or suggest all of the features of the rejected claims. In view of the foregoing, claim 20 is allowable at least by way of dependency from allowable independent claim 18. Therefore, based on the above remarks, the assignee’s representative respectfully requests that the Office withdraw the rejection of claim 20 under 35 U.S.C. § 103 as being allegedly unpatentable over Danilov, Matsushita, Smith, Reese, or combinations thereof.
As per the Applicant’s argument pertaining dependency on an independent claim, please see the rejection above pertaining to amended claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 8:30-5:30 and Friday 8:30-12:30: 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on  571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.Y.K./Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135